 
Exhibit 10.4
 
SETTLEMENT AGREEMENT AND RELEASE
 
This Settlement Agreement and Release (“Agreement”) is made by and between
Genesis Microchip, Inc. (including any company or organization that Genesis
Microchip, Inc. has acquired in the past and any subsidiary or affiliate of
Genesis Microchip, Inc.) (the “Company”), and Amnon Fisher (“Employee”).
 
WHEREAS, Employee was employed by the Company;
 
WHEREAS, the Company and Employee have entered into a Confidentiality and
Property Rights Agreement, dated January 31, 2000 (the “Confidentiality
Agreement”);
 
WHEREAS, the Company and Employee have entered into an Indemnification
Agreement, dated October 28, 2001 (the “Indemnification Agreement”);
 
WHEREAS, the Company and Employee have mutually agreed to terminate the
employment relationship and Employee has agreed to release the Company from any
claims arising from or related to the employment relationship;
 
WHEREAS, the Company and Employee entered into a Stock Option Agreement granting
Employee, as of February 1, 2000, the option to purchase Two Hundred Thousand
(200,000) shares of the Company’s common stock subject to the terms and
conditions of the Company’s 1997 Employee Stock Option Plan and the Stock Option
Agreement (the “1997 Stock Option Agreement”);
 
WHEREAS, the Company and Employee entered into Stock Option Agreements granting
Employee, as of February 1, 2000, the option to purchase Two Hundred Thousand
(200,000) shares of the Company’s common stock and, as of December 6, 2000, the
option to purchase Twenty Five Thousand (25,000) shares of the Company’s common
stock, subject to the terms and conditions of the Company’s 2000 Nonstatutory
Stock Option Plan, and the Stock Option Agreements (the “2000 Stock Option
Agreements”); and
 
WHEREAS, the Company and Employee entered into a Stock Option Agreement granting
Employee, as of January 2, 2001, the option to purchase One Hundred Fifty
Thousand (150,000) shares of the Company’s common stock, subject to the terms
and conditions of the Company’s 2001 Nonstatutory Stock Option Plan and the
Stock Option Agreement (the “2001 Stock Option Agreement”)(the 1997 Stock Option
Agreement, the 2000 Stock Option Agreements and the 2001 Stock Option Agreement
are collectively referred to herein as the “Stock Option Agreements” and the
1997 Employee Stock Option Plan, the 2000 Nonstatutory Stock Option Plan and the
2001 Nonstatutory Stock Option Plan are collectively referred to herein as the
“Stock Plans”).
 
NOW THEREFORE, in consideration of the mutual promises made herein, the Company
and Employee (collectively referred to herein as the “Parties”) hereby agree as
follows:





--------------------------------------------------------------------------------

 
1.  Resignation.    Employee hereby resigns from his position as the Company’s
Chief Executive Officer and President and any or all other positions that may
have at any time been held by Employee with the Company, and his position as a
member of the Company’s Board of Directors, effective June 25, 2002 (the
“Resignation Date”).
 
2.  Consideration.
 
(a)  Severance Payment.    As consideration for the release of claims as set
forth herein, the Company agrees to pay Employee severance in a lump sum equal
to his base salary, less applicable withholding, for one year (the “Severance
Payment”). The Severance Payment shall be made to Employee within ten days after
the Effective Date of this Agreement. Except as specifically set forth herein,
as of the Resignation Date Employee will not be entitled to accrual of any
employee benefits, including, but not limited to, vacation benefits or bonuses.
 
(b)  Health Insurance Benefits.    As additional consideration for the release
of claims as set forth herein, should Employee timely elect and pay for COBRA
coverage, the Company shall reimburse Employee for twelve months of COBRA
payments. The Company will also reimburse Employee for the cost of one year of
term life insurance for a maximum coverage amount of $500,000.
 
(c)  Stock Options.
 
i.  Additional Vesting.    As additional consideration for the release of claims
as set forth herein, the Company agrees to give Employee the opportunity to earn
up to a maximum of twelve months of additional vesting on Employee’s outstanding
options to purchase Company common stock (the “Options) represented by the Stock
Option Agreements, subject to certain restrictions. The Compensation Committee
of the Company’s Board of Directors (the “Committee”) will meet with Employee on
a rolling basis every two months, commencing two months after June 30, 2002 and
ending one year from June 30, 2002. Employee agrees to make himself reasonably
available to meet with the Committee at a mutually agreed upon time and place,
at which time Employee will provide information regarding communications, if
any, he has had regarding the Company in the prior two-month period (the “Review
Period”)). The Committee agrees to meet with Employee every two months, on a
date no later than thirty (30) days after the last day of the second month of
the applicable Review Period in order to assess Employee’s communications, if
any, regarding the Company during such period. If the Committee determines in
its sole and absolute discretion that Employee’s communications, if any,
regarding the Company are acceptable, two months of the Options will vest and
become exercisable as if Employee had continued providing services to the
Company for such two-month Review Period and Employee will be eligible to
continue to earn additional vesting in two-month increments. If during the
initial Review Period or at any time thereafter, the Committee determines that
Employee’s communications regarding the Company are not acceptable, there will
be no additional vesting and all future



2



--------------------------------------------------------------------------------

opportunities for additional vesting of the Options will be permanently
forfeited, including any opportunity for accelerated vesting provided for
pursuant to Paragraph 1(c)(ii) below. Unless the Committee and Employee agree to
an alternate meeting date after a Review Period, if the Committee fails to meet
with Employee on a date no later than thirty (30) days after the last day of the
second month of the Review Period due to the Committee’s failure to propose a
meeting date, two months of the Options will vest and become exercisable as if
Employee had continued providing services to the Company. However, upon the
request of the Committee, Employee agrees that he shall nonetheless make himself
reasonably available to meet with the Committee at a mutually agreed upon time
and place, at which time Employee will provide information regarding
communications, if any, he has had regarding the Company in the preceding Review
Period so that the Committee may assess Employee’s communications.
 
ii.  Change of Control.    In the event of a sale or merger of the Company in
which the Company’s shareholders do not control more than fifty percent (50%) of
the voting equity following such sale or merger, occurring within twelve (12)
months of the Effective Date of this Agreement and assuming that the Committee
has not determined that Employee’s communications regarding the Company are not
acceptable, under Paragraph 1(c)(i), the remaining portion of the Options
eligible for additional vesting pursuant to Paragraph 1(c)(i), if any, shall
immediately vest and become exercisable without further Committee meetings to
determine the acceptability of Employee’s communications related to the Company.
In no event shall Paragraphs 1(c)(i) and 1(c)(ii), individually or read in
combination with one another, be construed to provide more than a maximum of
twelve (12) months of additional vesting in the Options beyond the number of
shares vested as of the Resignation Date.
 
iii.  Exercisability of Vested Options.    Employee’s period to exercise his
Options, to the extent vested, shall be extended to July 30, 2003. The terms of
the existing Stock Option Agreements and Stock Plan shall continue to govern all
other aspects of Employee’s exercise and vesting of Options, and if applicable,
the Company’s right to repurchase any common stock issued pursuant to such
Options.
 
(d)  Attorneys’ Fees.    The Company agrees to reimburse Employee for legal fees
and costs incurred by Employee in connection with the preparation of this
Agreement up to a maximum amount of Ten Thousand Dollars ($10,000), less
applicable withholdings at the supplemental withholding rates (the “Attorneys’
Fees Payment”). The Attorneys’ Fees Payment shall be made by the Company to
Employee in a lump sum, less applicable withholdings at the supplemental
withholding rates, within ten (10) days of Employee’s provision to the Company
of documentation substantiating his payments for legal fees and costs in
connection with the preparation of this Agreement.



3



--------------------------------------------------------------------------------

 
3.  Benefits.    Employee’s health insurance benefits with the Company will
cease on June 30, 2002, subject to the benefits described in paragraph 1(b), and
subject to Employee’s right to continue his health insurance coverage under
COBRA after expiration of the benefits described in paragraph 1(b). All other
benefits and incidents of employment ceased on the Resignation Date.
 
4.  Trade Secrets and Confidential Information/Company Property.    Employee
reaffirms and agrees to observe and abide by the terms of the Confidentiality
Agreement. Employee’s signature below constitutes his certification under
penalty of perjury that he has returned all documents and other items provided
to Employee by the Company, developed or obtained by Employee as a result of his
employment or service on the Board of Directors, or otherwise belonging to the
Company, except as otherwise provided herein.
 
5.  Payment of Compensation.    Employee acknowledges and represents that the
Company has paid all salary, wages, bonuses, accrued vacation, housing
allowances, relocations costs, interest, severance, outplacement costs, fees,
stock, stock options, vesting, commissions and any and all other benefits and
compensation due to Employee, once the above referenced payments and benefits
are provided. Employee has thirty (30) days from the Resignation Date to file
any remaining expense reports and the Company shall have two (2) weeks from the
date of receipt of such expense reports to make any appropriate reimbursements
to Employee, pursuant to the Company’s regular policies and practices related to
expense reimbursement.
 
6.  Release of Claims.    Employee agrees that the foregoing consideration
represents settlement in full of all outstanding obligations owed to Employee by
the Company and its current and former officers, directors, employees, agents,
investors, attorneys, shareholders, administrators, affiliates, divisions,
subsidiaries, predecessor and successor corporations and assigns (the
“Releasees”). Employee hereby and forever releases the Releasees from, and
agrees not to sue concerning, or in any manner to institute, prosecute or
pursue, any claim, complaint, charge, duty, obligation or cause of action
relating to any matters of any kind, whether presently known or unknown,
suspected or unsuspected, that Employee may possess against any of the Releasees
arising from any omissions, acts or facts that have occurred up until and
including the date Employee signs this Agreement including, without limitation,
 
(a)  any and all claims relating to or arising out of Employee’s employment
relationship with the Company and the termination of that relationship;
 
(b)  any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company, including,
without limitation, any claims for fraud; misrepresentation; breach of fiduciary
duty; breach of duty under applicable state corporate law; and securities fraud
under any state or federal law;
 
(c)  any and all claims under the law of any jurisdiction including, but not
limited to, wrongful discharge of employment; termination in violation of public
policy; discrimination; harassment; retaliation; breach of contract, both
express and implied; breach of a covenant of good faith and fair dealing, both
express and implied; promissory estoppel; negligent or intentional infliction of
emotional distress; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage; unfair
business practices; defamation;



4



--------------------------------------------------------------------------------

libel; slander; negligence; personal injury; assault; battery; invasion of
privacy; false imprisonment; conversion; workers’ compensation; and disability
benefits;
 
(d)  any and all claims for violation of any federal, state or municipal
statute, including, but not limited to, Title VII of the Civil Rights Act of
1964; the Civil Rights Act of 1991; the Americans with Disabilities Act of 1990;
the Fair Labor Standards Act; the Fair Credit Reporting Act; the Age
Discrimination in Employment Act of 1967; the Employee Retirement Income
Security Act of 1974; the Worker Adjustment and Restraining Notification Act;
the Family and Medical Leave Act; the California Family Rights Act; the
California Fair Employment and Housing Act, and the California Labor Code;
 
(e)  any and all claims for violation of the federal, or any state,
constitution;
 
(f)  any and all claims arising out of any other laws and regulations relating
to employment or employment discrimination;
 
(g)  any and all claims for attorneys’ fees and costs; and
 
(h)  any claim for any loss, cost, damage, or expense arising out of any dispute
over the non-withholding or other tax treatment of any of the proceeds received
by Employee as a result of this Agreement.
 
Employee acknowledges and agrees that any breach by him of this paragraph or of
his obligations under paragraphs 8, 10 or 13 hereof or of any provision of the
Confidentiality Agreement, as determined by a court of competent jurisdiction or
through binding arbitration proceedings as set forth in Paragraph 16, shall
constitute a material breach of this Agreement, and shall entitle the Company
immediately to recover the consideration provided to Employee by this Agreement,
except as provided by law. Except as provided by law, Employee shall also be
responsible to the Company for all costs, attorneys’ fees and any and all
damages incurred by the Company in: (a) enforcing his obligations under this
paragraph, paragraphs 8, 10 and 13 and the Confidentiality Agreement, including
the bringing of any action to recover the consideration, and (b) defending
against a claim brought or pursued by Employee in violation of the terms of this
Agreement.
 
Employee agrees that the release set forth in this section shall be and remain
in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement, including any obligations the Company may have to indemnify Employee
as a former officer and director of the Company, pursuant to the Indemnification
Agreement and/or statutory obligations.
 
7.  Acknowledgment of Waiver of Claims under ADEA.    Employee acknowledges that
he is waiving and releasing any rights he may have under the Age Discrimination
in Employment Act of 1967 (“ADEA”) and that this waiver and release is knowing
and voluntary. Employee and the Company agree that this waiver and release does
not apply to any rights or claims that may arise under ADEA after the Effective
Date of this Agreement. Employee acknowledges that the consideration given for
this waiver and release Agreement is in addition to anything of value to



5



--------------------------------------------------------------------------------

which Employee was already entitled. Employee further acknowledges that he has
been advised by this writing that (a) he should consult with an attorney prior
to executing this Agreement; (b) he has at least twenty-one (21) days within
which to consider this Agreement; (c) he has at least seven (7) days following
the execution of this Agreement by the parties to revoke the Agreement; (d) this
Agreement, and all of the terms and conditions hereof, shall not be effective
until the revocation period has expired; and (e) nothing in this Agreement
prevents or precludes Employee from challenging or seeking a determination in
good faith of the validity of this waiver under the ADEA, nor does it impose any
condition precedent, penalties or costs from doing so, unless specifically
authorized by law.
 
8.  Civil Code Section 1542.    The Parties represent that they are not aware of
any claim by either of them other than the claims that are released by this
Agreement. Employee and the Company acknowledge that they have been advised by
legal counsel and are familiar with the provisions of California Civil Code
Section 1542, which provides as follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.
 
Employee and the Company, being aware of said code section, agree to expressly
waive any rights they may have thereunder, as well as under any other statute or
common law principles of similar effect.
 
9.  No Pending or Future Lawsuits.    Employee represents that he has no
lawsuits, claims, or actions pending in his name, or on behalf of any other
person or entity, against the Company, its officers, directors, employees,
investors, shareholders, or any other person or entity referred to herein.
Employee also represents that he does not intend to bring any claims on his own
behalf or on behalf of any other person or entity against the Company, its
officers, directors, employees, investors, shareholders, or any other person or
entity referred to herein.
 
10.  Non-Disparagement.    Employee agrees to refrain from any defamation, libel
or slander of the Company or its officers, directors, employees, investors,
shareholders, administrators, affiliates, divisions, subsidiaries, predecessor
and successor corporations, and assigns or tortious interference with the
contracts and relationships of the Company or its officers, directors,
employees, investors, shareholders, administrators, affiliates, divisions,
subsidiaries, predecessor and successor corporations, and assigns. All inquiries
by potential future employers of Employee will be directed to the Company’s Vice
President of Human Resources if there shall be one, and otherwise to its
President. Upon inquiry by potential future employers of Employee, the Company
shall only state the following: Employee’s last position and dates of
employment.
 
11.  Application for Employment.    Employee understands and agrees that, as a
condition of this Agreement, he shall not be entitled to any employment with the
Company, and he hereby waives



6



--------------------------------------------------------------------------------

any right, or alleged right, of employment or re-employment with the Company.
Employee further agrees that he will not apply for employment with the Company.
 
12.  Confidentiality.    Employee agrees to maintain in complete confidence the
contents and terms of this Agreement and the consideration for this Agreement
(hereinafter collectively referred to as “Separation Information”) until such
time as, and to the extent that, the Separation Information is publicly
disclosed by the Company in a filing with the SEC or otherwise. Except as
required by law, Employee may disclose Separation Information only to his
immediate family members, the Court in any proceedings to enforce the terms of
this Agreement, Employee’s legal counsel, his accountant and any professional
tax advisor to the extent that they need to know the Separation Information in
order to provide advice on tax treatment or to prepare tax returns, and shall
take every reasonable precaution to prevent disclosure of any Separation
Information to all other third parties. Employee agrees that he will not
publicize, directly or indirectly, any Separation Information.
 
13.  No Cooperation.    Employee agrees that he will not act in any manner that
might damage the business of the Company. The Parties acknowledge that
Employee’s employment with any of the Company’s competitors shall not, in and of
itself, constitute a breach of this provision. Employee further agrees that he
will not knowingly counsel or assist any attorneys or their clients in the
presentation or prosecution of any disputes, differences, grievances, claims,
charges, or complaints by any third party against any of the Releasees, unless
under a subpoena or other court order to do so. Employee agrees both to
immediately notify the Company upon receipt of any such subpoena or court order,
and to furnish, within three (3) business days of its receipt, a copy of such
subpoena or court order to the Company. If approached by anyone for counsel or
assistance in the presentation or prosecution of any disputes, differences,
grievances, claims, charges, or complaints against any of the Releasees,
Employee shall state no more than that he cannot provide counsel or assistance.
 
14.  No Admission of Liability.    Employee understands and acknowledges that
this Agreement constitutes a compromise and settlement of any and all potential
disputed claims. No action taken by the Company hereto, either previously or in
connection with this Agreement, shall be deemed or construed to be: (a) an
admission of the truth or falsity of any potential claims; or (b) an
acknowledgment or admission by the Company of any fault or liability whatsoever
to Employee or to any third party.
 
15.  Non-Solicitation.    Employee agrees that for a period of twelve (12)
months immediately following the Effective Date of this Agreement, Employee
shall not either directly or indirectly solicit, induce, recruit or encourage
any of the Company’s employees or consultants to leave their employment or
service relationship, or attempt to do so, either for himself or any other
person or entity.
 
16.  Arbitration.    The Parties agree that any and all disputes arising out of
the terms of this Agreement, their interpretation, and any of the matters herein
released, shall be subject to binding arbitration in Santa Clara County before
the American Arbitration Association under its National Rules for the Resolution
of Employment Disputes. The Parties agree that the prevailing party in any
arbitration shall be entitled to injunctive relief in any court of competent
jurisdiction to enforce the arbitration award. The Parties agree that the
prevailing party in any arbitration shall be awarded its reasonable attorneys’
fees and costs. The Parties hereby agree to waive their right to have any



7



--------------------------------------------------------------------------------

 
dispute between them resolved in a court of law by a judge or jury. This
paragraph will not prevent either party from seeking injunctive relief (or any
other provisional remedy) from any court having jurisdiction over the Parties
and the subject matter of their dispute relating to Employee’s obligations under
this Agreement and the Confidentiality Agreement.
 
17.  No Knowledge of Wrongdoing.    Employee represents that he has no knowledge
of any wrongdoing involving improper or false claims against a federal or state
governmental agency, or any other wrongdoing that involves Employee or other
present or former Company employees.
 
18.  Authority.    The Company represents and warrants that the undersigned has
the authority to act on behalf of the Company and to bind the Company and all
who may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that he has the capacity to act on his own behalf and on
behalf of all who might claim through him to bind them to the terms and
conditions of this Agreement. Each Party warrants and represents that there are
no liens or claims of lien or assignments in law or equity or otherwise of or
against any of the claims or causes of action released herein.
 
19.  No Representations.    Employee represents that he has consulted with an
attorney, and has carefully read and understands the scope and effect of the
provisions of this Agreement. Employee has not relied upon any representations
or statements made by the Company which are not specifically set forth in this
Agreement.
 
20.  Severability.    In the event that any provision or any portion of any
provision hereof becomes or is declared by a court of competent jurisdiction to
be illegal, unenforceable or void, this Agreement shall continue in full force
and effect without said provision or portion of provision.
 
21.  Attorneys’ Fees.    Except as provided in paragraph 6 hereof, in the event
that either Party brings an action to enforce or effect its rights under this
Agreement, the prevailing party shall be entitled to recover its costs and
expenses, including the costs of mediation, arbitration, litigation, court fees,
plus reasonable attorneys’ fees, incurred in connection with such an action.
 
22.  Indemnification.    The Company agrees that it will not exercise its right
to terminate the Indemnification Agreement with Employee as provided in Section
11 therein. The Company will provide Employee indemnification pursuant to the
Indemnification Agreement and the Company’s Certificate of Incorporation and
Bylaws, to the fullest extent authorized or permitted by law. The Company
further agrees that with respect to the period of time in which Employee was an
officer or director of the Company, Employee shall continue to be covered by any
Director and Officer insurance policies that the Company may have in place from
time to time.
 
22.  Entire Agreement.    This Agreement represents the entire agreement and
understanding between the Company and Employee concerning Employee’s employment
with and separation from the Company and the events leading thereto and
associated therewith, and supersedes and replaces any and all prior agreements,
offer letters, and understandings concerning Employee’s relationship with the
Company, with the exception of the Confidentiality Agreement, the
Indemnification Agreement, the Stock Plans and the Stock Option Agreements.



8



--------------------------------------------------------------------------------

 
23.  No Oral Modification.    This Agreement may only be amended in writing
signed by Employee and the Company’s then current Chief Executive Officer.
 
24.  No Waiver.    The failure of the Company to insist upon the performance of
any of the terms and conditions in this Agreement, or the failure to prosecute
any breach of any of the terms and conditions of this Agreement, shall not be
construed thereafter as a waiver of any such terms or conditions. This entire
Agreement shall remain in full force and effect as if no such forbearance or
failure of performance had occurred.
 
25.  Governing Law.    This Agreement shall be governed by the laws of the State
of California, without regard for choice of law provisions.
 
26.  Effective Date.    This Agreement will become effective after it has been
signed by both Parties and after seven days have passed since Employee signed
the Agreement (the “Effective Date”). Employee has seven days after he signs the
Agreement to revoke it.
 
27.  Counterparts.    This Agreement may be executed in counterparts and by
facsimile, and each counterpart and facsimile shall have the same force and
effect as an original and shall constitute an effective, binding agreement on
the part of each of the undersigned.
 
28.  Survival of the Agreement.    This Agreement shall not be terminated by any
dissolution of the Company resulting from either a merger or consolidation, in
which the Company is not the surviving or consolidated corporation, or a
transfer of all or substantially all of the assets of the Company. If either
event described in this Paragraph 28 occurs, the rights, benefits, and
obligations set forth in this Agreement shall automatically be assigned to the
surviving or resulting corporation or to the transferee of the assets.
 
29.  Voluntary Execution of Agreement.    This Agreement is executed voluntarily
and without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims. The Parties acknowledge
that:
 
(a)  They have read this Agreement;
 
(b)  They have been represented in the preparation, negotiation, and execution
of this Agreement by legal counsel of their own choice;
 
(c)  They understand the terms and consequences of this Agreement and of the
releases it contains;
 
(d)  They are fully aware of the legal and binding effect of this Agreement.



9



--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.
 
AMNON FISHER, an individual

--------------------------------------------------------------------------------

Amnon Fisher

 
Dated:
 
GENESIS MICROCHIP, INC.
By:
 

--------------------------------------------------------------------------------

   
James L. Donegan
Interim Chief Executive Officer

 
Dated:



10